JUSTICE HARRISON, dissenting: I respectfully dissent. The supreme court has recently stated that “[a] criminal conviction will not be set aside unless the evidence is so improbable or unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. *** When presented with a challenge to the sufficiency of the evidence, it is not the function of this court to retry the defendant. As the United States Supreme Court observed in Jackson v. Virginia (1979), 443 U.S. 307, 319, 61 L. Ed. 2d 560, 573, 99 S. Ct. 2781, 2789, ‘the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ” People v. Collins (1985), 106 Ill. 2d 237, 261, 478 N.E.2d 267, 276-77. In the present case, the majority cites what it views as inconsistencies and improbabilities in the evidence. The majority notes, for example, that the two victims did not agree on the sequence of events. However, their testimony was consistent with regard to the details of the sexual acts. Other inconsistencies or improbabilities in the evidence were either minor or could be explained. I cannot agree there was anything here to make the evidence so improbable or unsatisfactory as to create a reasonable doubt. Nor can I agree that no rational trier of fact could have found the essential elements of the crimes beyond a reasonable doubt. The jury viewed the demeanor of the witnesses and judged their credibility. I would affirm.